Citation Nr: 1103187	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  98-14 870	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected bilateral spondylosis at L5-S1.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1990 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied entitlement to a 
TDIU rating.  This matter further comes before the Board from a 
November 2004 rating decision in which the Winston-Salem RO, in 
pertinent part, denied a rating in excess of 10 percent for the 
service-connected bilateral spondylosis at L5-S1.  

With regard to the claim for a TDIU rating, in November 1998, the 
Veteran testified at a videoconference hearing, at the RO, before 
the undersigned Veterans Law Judge.  In February 1999, the Board 
remanded this issue for further evidentiary development.  By 
decision dated in April 2000, the Board, in part, denied 
entitlement to a TDIU rating.  The Veteran appealed the April 
2000 Board decision to the United Stated Court of Appeals for 
Veterans Claims (Court).  Thereafter, the parties filed a Joint 
Motion for Remand and to Stay Further Proceedings, which was 
granted by order of the Court dated in April 2001.  In October 
2003, the Board remanded the claim for a TDIU rating to the RO 
for further action consistent with the Court's April 2001 order.

In approximately April 2007, the Veteran's claims folder was sent 
to the Philadelphia RO, after he moved to Pennsylvania.  Then, in 
April 2008, the Veteran's claim folder was sent to the Buffalo RO 
after he moved to New York.

Regarding the claim for an increased rating for the service-
connected bilateral spondylosis at L5-S1, in February 2009, the 
Board remanded this claim for further evidentiary development, 
and also remanded the claim for a TDIU, noting that the claim for 
a TDIU rating was inextricably intertwined with the increased 
rating claim.  With regard to compliance with the February 2009 
remand directives, the Board notes that the RO determined that 
there were no additional VA treatment records available after 
October 2007 and the Veteran failed to report, without good 
cause, for the VA examination scheduled in April 2009.  Thus, the 
Board is satisfied that there has been substantial compliance, to 
the extent possible, with the remand directives set out in 
February 2009, as pertains to the claim for an increased rating 
for the service-connected bilateral spondylosis at L5-S1 and the 
claim for a TDIU rating.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The Veteran's bilateral spondylosis at L5-S1 has been 
manifested by complaints of chronic, but intermittent, low back 
pain, with periods of exacerbation and flare-ups, and no more 
than minimal functional impairment; prior to September 23, 2002 
there was no showing of moderate intervertebral disc syndrome 
with recurring attacks, from September 23, 2002, there was no 
report of or finding of any incapacitating episodes of 
intervertebral disc syndrome, prior to September 26, 2003 there 
was at most slight limitation of motion of the lumbar spine and 
no muscle spasms, and from September 26, 2003 forward flexion of 
the thoracolumbar spine was not shown to be greater than 30 
degrees but not greater than 60 degrees, the combined range of 
motion of the thoracolumbar spine was not greater than 120 
degrees, and there was no showing of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

2.  The Veteran is currently service connected for pulmonary 
fibrosis, which has been assigned a noncompensable (0 percent) 
rating; hiatal hernia with reflux (previously diagnosed as 
gastroesophageal reflux disease), rated as 10 percent disabling; 
bilateral patellofemoral syndrome (each knee individually rated 
as 10 percent disabling); low bilateral spondylosis at L5-S1, 
rated as 10 percent disabling; sinusitis, rated as 10 percent 
disabling; and postoperative right testicle cancer with abdominal 
lymph node metastasis, rated as noncompensable; he has a combined 
disability rating of 40 percent, effective from April 1, 1998.  

3.  The most recent evidence regarding the Veteran's employment 
status, a VA examination in February 2007, shows that he reported 
he was employed full time.

4.  The level of industrial impairment which may be attributed 
solely to the Veteran's aforementioned service-connected 
disabilities is not, in itself, of such severity as to warrant 
extraschedular consideration.

5.  The level of industrial impairment which may be attributed 
solely to the Veteran's aforementioned service-connected 
disabilities is not, in itself, of such severity as to preclude 
him from obtaining or retaining substantially gainful employment 
involving sedentary activity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected bilateral spondylosis at L5-S1, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (2010).

2.  The criteria for the assignment of a TDIU rating are not met, 
including on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5102, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 
4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in January 2004, March 2004, December 
2004, April 2005, and May 2003, that fully addressed the notice 
elements as to both issues on appeal.  These letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The Board also notes that in letters dated in April and May 2008, 
the RO advised the Veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  As directed in the 
February 2009 remand, the RO attempted to obtain current VA 
treatment records for the Veteran, dated after October 2007, but 
discovered that there were no additional VA treatment records 
after that date.  

In addition, the record reflects that the Veteran was scheduled 
for and notified of a VA examination scheduled in April 2009, to 
assess the current severity of his service-connected bilateral 
spondylosis at L5-S1.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA 
will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  The RO's request for the VA 
examination showed that the Veteran's correct address of record 
(in Painted Post, NY) was used.  In addition, a letter from the 
Bath VA Medical Center (VAMC) dated in April 2009 was sent to the 
Veteran at his correct address of record, and notified him that 
he had missed the scheduled VA examination and that he should 
telephone to schedule another one.  A review of the record, 
however, shows that no response has been received by the Veteran 
to explain why he failed to report for this VA examination and/or 
why he failed to call to reschedule the VA examination.  The 
Veteran's representative submitted a VA Form 9 in May 2009, which 
verified the Veteran's address in Painted Post, NY, and also 
indicated that "The veteran was found to be a "no-show" for 
QTC exams when the vet (sic) was never notified of exams.  No 
documentation was ever issued by QTC".  The problem with this 
declaration is that there is no indication that this was a QTC 
examination scheduled in April 2009.  While historically the 
Veteran reported for at least one VA QTC examination, the record 
reflects that this VA examination in April 2009 was to be 
conducted at the Bath VAMC.  Additionally, the record reflects 
that in May 2009 the Veteran's representative submitted 
essentially a duplicate copy of the VA Form 9 that was submitted 
in September 2008 - which included the exact same language noting 
that while the Veteran was found to be a no show for QTC 
examinations, he was never notified of the examinations.  Thus, 
this argument made in May 2009 regarding lack of notification of 
an examination does not appear to be specific to the April 2009 
VA examination.  Thus, it appears that in May 2009 the Veteran's 
representative submitted a previously formatted VA Form 9, and 
neither the representative nor the Veteran have provided any 
specific or pertinent reasons as to why the Veteran failed to 
report for the VA examination and why he failed to reschedule, 
when provided the opportunity.  Because there has been no further 
response from the Veteran and no showing of good cause, another 
VA examination need not be rescheduled.  38 C.F.R. § 3.655.

Thus, the Board concludes that it appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

I. Factual Background

According to Social Security Administration (SSA) reports 
associated with the file, the Veteran was in receipt of SSA 
disability benefits during his period of active duty, beginning 
in 1993, as his cancer had metastasized throughout his upper 
respiratory system.  The veteran responded to chemotherapy, 
however, and by the time of his separation from service in June 
1995, his cancer was in remission.  He apparently received SSA 
disability benefits from August 1993 through April 2001.

In July 1995, the Veteran filed a claim for VA compensation 
benefits, and indicated on this claim that he had a high school 
education.

VA treatment reports, dated in November and December 1995, and a 
VA examination dated in July 1997, showed that the Veteran's 
testicular cancer remained in remission.

A July 1997 report of a VA social and industrial survey 
examination shows that the Veteran was in his 20's, had served in 
the Marine Corps, and was trained in security work.  He intended 
to pursue a career in law enforcement after he separated from 
service, but his career plans were thwarted by his current 
physical disabilities.  He was service connected for sinusitis, 
back strain, a bilateral knee disability, pulmonary fibrosis, 
gastroesophageal reflux disease and postoperative right testicle 
cancer with abdominal lymph node metastases.  The social worker 
who conducted the survey commented that the aforementioned 
disabilities severely limited the Veteran's employability.  The 
Veteran reported he had not applied for employment because of his 
physical limitations and that he did not have any prospects for 
future employment because of them.  He reported that he spent 
most of his daily hours at home with his wife, and that he 
enjoyed working with his home computer and taking care of his 
family's finances.  He also stated that he might enjoy enrolling 
in a computer program course and that it might be possible for 
him to find employment in this field.  The social worker's 
impression was that the Veteran's primary job training was in 
security work and that he expected to enter a career in law 
enforcement after his discharge from active duty.  However, with 
his physical disabilities, it was not possible for the social 
worker to imagine that the Veteran would be able to obtain any 
type of employment in law enforcement or any other job which 
required lifting, bending, and extended standing or walking.  In 
the social worker's opinion, it was unlikely that the Veteran 
would be able to obtain any substantially gainful employment with 
his present disabilities.  The social worker noted that the 
Veteran expressed an interest in computer science and 
programming, and speculated that if he were provided the 
opportunity to return to school and complete a computer 
programming course, it might be possible for him to find some 
type of employment in that field at some later date.

In November 1998, the Veteran testified that his right testicle 
had been removed to treat cancer, and that the cancer was in 
remission but his remaining left testicle did not function.  He 
had been informed by his physicians that some nerves which 
controlled the ejaculatory reflex had been damaged in the course 
of his in-service surgery for removal of his cancerous right 
testicle.  With regard to his claim for a TDIU, he testified that 
his highest level of education was completing 12th grade in high 
school, that his current vocational background was only in 
security work and farm and factory-related manual labor, and that 
his service-connected pulmonary disability prevented him from 
obtaining work in these aforementioned career fields.  He 
reported that although he had normal test results on pulmonary 
function testing, these tests did not present an accurate 
depiction of the extent and severity of his service-connected 
pulmonary disability.  He stated that the reality was that he 
would become out of breath within 30 to 40 minutes after 
commencing any kind of physical exertion.  He believed he was 
unable to work in any kind of job which involved standing or 
heavy labor.  He claimed he was at a disadvantage as a 
prospective employee because the only jobs available where he 
lived, for which he was qualified by his background, involved 
construction and farm work.  Lastly, he testified he received SSA 
disability benefits as he was regarded as totally disabled.

On a VA examination in June 1999, it was noted that the Veteran 
was unemployed from 1990 to 1995.  He reported dyspnea on effort 
and knee and back pain.  The examiner determined that the 
veteran's service-connected postoperative right testicular cancer 
with abdominal lymph node metastases played no contributory role 
to his inability to work.  Examination showed slight tenderness 
of the right knee on flexion to 150 degrees, but there was no 
tenderness observed on forward flexion of his lumbar spine to 95 
degrees.  According to the examination report, these produced 
work limitations in that the Veteran experienced difficulty 
standing for more than 60 minutes at a time, but he was otherwise 
able to walk, sit, lift and vacuum clean without restriction.  
According to the examiner, the Veteran was unemployed at the 
time, but there were no effects on his occupational ability by 
his genitourinary problems as the only impairment these presented 
to his daily activities was that he was unable to get his wife 
pregnant.

Received from the Veteran in July 2000 was another formal claim 
for a TDIU rating (VA Form 21-526) in which he indicated that he 
was disabled from work due to sinusitis, testicular cancer, 
pulmonary fibrosis, gastroesophageal reflux, low back pain, right 
and left knee pain, and abdominal lymph node cancer.

On a VA orthopedic examination in February 2003, the diagnosis 
was minimal degenerative joint disease of both knees.  The VA 
examiner believed that "all claimed conditions combined do not 
justify a rationale for [the Veteran] to be rated as permanently 
and totally unemployable as a combination of his [service-
connected] disabilities in his current state of health". 

On a VA examination of the spine in February 2003, the Veteran 
reported having low back pain since 1993.  With regard to 
complaints of pain, weakness, stiffness, fatigability, lack of 
endurance, etc., the examiner indicated there were "none".  The 
Veteran took Advil as needed for treatment, and continued with 
his hobby of weightlifting.  He reported periods of flare-ups 
incidental to weightlifting only.  With regard to functional 
impairment during a flare-up, it was noted that he had to reduce 
the weights lifted and exercises, while continuing flexibility 
movements.  The examiner did not observe any restriction of 
ambulation or flexibility, and no DeLuca factors were noted.  The 
Veteran was able to dress and undress himself for examination, 
including bending.  Examination showed the back muscles were well 
developed and symmetrical.  Flexion was limited to 90 degrees, 
extension to 20 degrees, left and right lateral flexion to 40 
degrees, and left and right rotation to 20 degrees.  The examiner 
noted that the Veteran's back was not reported as painful on the 
day of the examination.  The examiner indicated that the Veteran 
had, by his own back and muscle training workouts, kept up his 
flexibility and endurance, and had excellent strength, 
flexibility, and symmetry in his back.  The diagnosis was 
bilateral spondylosis at L5-S1, and chronic low back pain without 
loss of functionality, radiculopathy, or bowel or bladder 
incontinence.

VA treatment records showed that in July 2004, the Veteran 
reported he worked at an auto body shop, which required 
alertness.  He met the criteria for non-sedating antihistamine 
for his allergic rhinitis.  In July 2005 he reported continuous 
low back pain.  It was also noted that he worked in a paint and 
auto body shop.  

On a VA examination in May 2006, the Veteran reported his low 
back pain began in boot camp when he was reportedly thrown to the 
ground by an instructor.  He had no problems until he had 
chemotherapy in 1994, and then his symptoms were persistent and 
grew worse.  He reported pain across the whole lower back, and 
that the symptoms occurred in the lumbosacral area, with soreness 
for five or six hours.  He reported having some referred pain 
down the legs, but indicated it just hurt for a period of time.  
He claimed that medication was not particularly helpful, and that 
his symptoms came all at once.  He was able to bend and do things 
without a problem, and had tolerance of pain.  He reported that 
when he was treated, he waited and the symptoms came down in 15 
to 20 minutes, but the soreness remained a couple of hours.  He 
reported that flare-ups occurred one or two times a week.  He had 
no associated symptoms, including his bowel and urine control.  
It was noted that he had no limitations from back symptoms.  He 
drove and was employed in auto body painting shop and had done 
this for about 10 years and occasionally missed work when his 
back hurt.  He reported he may miss two days a month.  Physical 
examination revealed no antalgic gait, and that he sat straight 
up on the table without symptoms.  He had pains in the right side 
in the sacroiliac area.  The spine was straight, with no 
kyphosis, and his muscles were strong.  He touched his toes and 
flexed to 110 degrees with no pain, extended to 25 degrees 
without pain, and extended to 45 degrees without symptoms.  His 
light touch and sharp touch were equal L1 to S1, and his position 
sense was normal on the left and right.  The examiner noted that 
localized there was some pain, but no real weakness, and no easy 
fatigue, but that with a lot of bending, he would get sore in the 
right sacroiliac area and get spasms.  It was noted that he 
rarely lost time from work.  The impression was chronic 
lumbosacral strain.  The examiner indicated that the Veteran's 
ability to work was influenced by occasional sinus attacks and 
occasional back attacks, and that he occasionally lost time from 
his autopainting job.  

VA treatment records showed that on September 1, 2006, the 
Veteran complained of low back pain across the back, with 
occasional radiation to the hip for the past three days.  He 
described the pain as severe, and indicated his back had been 
hurting a couple of days, but now was unbearable.  He reported 
having intermittent pain, and a history of low back pain, since 
service.  There was no known cause of his current low back pain.  
He reported that the last episode he had of low back pain was 
about three months prior when he went to his fiancé's doctor.  He 
reported he was given Percocet which did help the pain, but 
indicated that ibuprofen and massage did not help the pain.  He 
walked slowly, but was steady on his feet, and his back pain was 
an 8 out of 10. He was given medication and moved a little 
easier, and was discharged with Vicodin.  He reported getting 
back pains for the past three months, but the pain went away, and 
this time the pain was more persistent.  Examination showed 
tenderness over the lower spine.  

VA treatment records further showed that on September 6, 2006, 
the Veteran presented to the clinic with continued intermittent 
back pain of approximately three months duration.  He reported he 
continued to work as an autobody repair person.  He reported the 
pain normally resolved on its own, but that the pain had 
escalated this time and was getting worse.  He reported pain to 
the right leg at times, which resolved quickly.  He denied any 
weakness of the lower extremities, and did a lot of heavy lifting 
and pulling in his occupation, but denied any recent trauma or 
injuries.  He was doing his usual work, and reported he did lift 
weights but used a weight belt and watched his positioning.  
Examination revealed he was "quite spasmed" in the right lower 
thoracic spine, and was tender to palpation along T8 to T12.  He 
had minimal low back discomfort.  Neurological examination 
revealed discomfort to the right lower back.  Two days later, he 
again complained of low back pain, and reported it had gotten 
worse the past 10 days.  He received no relief from Vicodin, and 
reported that pain sometimes went up his spine or leg.  
Examination showed no spinal tenderness, but the range of motion 
of the spine was limited because of pain.  The assessment was low 
back pain with exacerbation.  

VA treatment records further showed that ten days later, on 
September 18, 2006, the Veteran reported he continued with low 
back pain that was not getting any better.  He was waking up at 
night in pain, and had a slight tingling to the right buttocks, 
but denied numbness.  He reported he continued to work, because 
he had to.  Objective examination showed he was in obvious 
discomfort sitting in the chair, and that he was quite tender 
over the right side of the lower lumbar spine and spasms were 
noted.  He reported having right lower back muscle spasms off and 
on, and that he used ice and rest for treatment.  Range of motion 
testing showed flexion was less than 25 percent before being 
limited by pain, side bending was minimal to the left and right, 
and rotation was to 35 degrees on the left and right.  It was 
noted that the examiner was unable to passively flex the 
Veteran's hip to 90 degrees, secondary to low back pain.  He 
reported he stopped power weightlifting five to six months prior 
due to time constraints and pain.  An x-ray in September 2006 was 
reported to reveal spondylosis of L5, and spondylolisthesis of L5 
- S1, and mild degenerative joint disease and facet arthropathy 
L5-S1.  He was educated to avoid positions of extension, and was 
to wear a back brace for support.  An MRI taken in September 2006 
revealed mild spondylolisthesis at L5-S1, mild disc bulge at L5-
S1, narrowing of neural foramina at L5-S1 with mild encroachment 
of the existing nerve roots, and minimal disc bulge at L3-4, and 
L4-5

On a VA examination in February 2007, the examiner noted that the 
examination was restricted to the respiratory and pulmonary 
systems, and that the Veteran's testicular cancer was in 
remission for 13 years and that his inability to ejaculate was 
secondary to the surgery performed for his testicular cancer.  
The examiner indicated that the Veteran was not significantly 
impaired by these two conditions, and that he was working full 
time.

III. Analysis

1. Rating in Excess of 10 Percent for Bilateral Spondylosis 
at L5-S1

In the November 2004 rating decision and the March 2005 statement 
of the case (SOC), the RO indicated that the Veteran's claim for 
increased ratings was received on August 18, 2000.  A review of 
the claims folder shows that documents were indeed received from 
the Veteran's representative on August 18, 2000, but that these 
documents pertained to the representative notifying the RO that 
the Board's decision had been appealed to the Court and that the 
representative was planning to represent the Veteran for this 
appeal and requested a copy of the claims folder.  There is no 
indication of any intention to file any claims for increased 
ratings.  In April 2002, the Veteran's representative indicated 
that the Veteran's claims had not been evaluated under the VCAA, 
and the representative reserved the right to file additional 
pleadings related to the VCAA through the last date allowed by 
that statute.  Received in July 2002 was a VA Form 21-4138 in 
which the Veteran requested that the RO apply the provisions of 
the VCAA to all of the Veteran's pending claims that existed on 
July 9, 1999 or after, and the Veteran listed the following 
issues:  pulmonary fibrosis, gastroesophageal reflux disease, 
patellofemoral syndrome of the right and left knees, low back 
pain status post chemotherapy, sinusitis, and postoperative right 
testicular cancer with abdominal lymph nodes metastasis.  
Thereafter, the RO undertook development of these issues, 
apparently as increased rating claims, including scheduling the 
Veteran for several VA examinations in 2002, for which the 
Veteran failed to report.  Without making a determination as to 
the date the Veteran's claim for an increased rating for the 
service-connected low back disability was received, the Board 
will herein consider the evidence dated subsequent to August 2000 
in considering whether an increased rating is warranted for the 
service-connected bilateral spondylosis at L5-S1.  

By November 2004 rating decision, the RO denied a rating in 
excess of 10 percent for the  bilateral spondylosis at L5-S1, 
pursuant to Diagnostic Code (DC) 5237.  

During the pendency of this appeal the regulations governing the 
schedular criteria for rating diseases and injuries for the spine 
were revised effective September 26, 2003.  38 C.F.R. § 4.71a, DC 
5243.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board notes 
that the provisions of DC 5293 (which pertained to intervertebral 
disc syndrome) had been previously changed, effective from 
September 23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002).  
However, those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003.

The Veteran was provided with the new regulations in the March 
2005 SOC, he was afforded a VA examination in 2006 that 
considered the criteria in the new regulations, and these 
regulations were applied in the August 2008 and April 2009 SSOCs 
- the most recent evaluations of his claim.  When amended 
regulations expressly state an effective date and do not include 
any provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 
7- 2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior 
to September 26, 2003, the Board may apply only the previous 
version of the rating criteria; as of September 26, 2003, the 
Board may apply both versions of the rating criteria.

Under DC 5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on the 
basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

Prior to September 26, 2003, slight limitation of motion of the 
lumbar spine warranted a 10 percent rating; and moderate 
limitation of motion of the lumbar spine warranted a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5292 (effective prior to Sept. 26, 
2003).  Similarly, prior to September 26, 2003, a 10 percent 
rating was warranted for lumbosacral strain that results in 
characteristic pain on motion, and a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, unilateral, 
standing position.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to Sept. 26, 2003).

Under the amendment to the Rating Schedule that became effective 
September 26, 2003, a general rating formula was instituted for 
evaluating diseases and injuries of the spine, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral 
strain), 5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  The new regulations provide a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees, or forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5237, 5242.

The amended rating criteria now define normal range of motion for 
the spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

Prior to September 23, 2002, degenerative disc disease could be 
evaluated under DC 5293 which provided a 10 percent rating for 
mild intervertebral disc syndrome, and a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks.  38 
C.F.R. § 4.71a, DC 5293 (effective prior to September 23, 2002).  

Effective from September 23, 2002, intervertebral disc syndrome 
(preoperative or postoperative) is evaluated either on the total 
duration of incapacitating episodes over the past 12 months, or 
by combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  Moreover, under 38 C.F.R. § 4.71a, DC 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) may be rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent rating is warranted for 
incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least one week but less than 2 weeks during 
the previous 12 months  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the previous 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  Note (1).

Since the Veteran's service-connected bilateral spondylosis at 
L5-S1 is rated as 10 percent disabling, a rating in excess of 
that is warranted if (prior to September 23, 2002) there was 
moderate intervertebral disc syndrome with recurring attacks; or 
if (from September 23, 2002) there are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at least 
two weeks but less than four weeks during the previous 12 months; 
or (prior to September 26, 2003) moderate limitation of motion of 
the lumbar spine or lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, standing position; or (from September 26, 2003) 
forward flexion of the thoracolumbar spine was greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine was not greater than 120 
degrees; or, there was muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

As explained below, however, the preponderance of the evidence of 
record militates against finding that the criteria for a 10 
percent rating for the service-connected low back disability have 
been met.  A review of the record shows that the Veteran's 
service-connected low back disability has never, at any point, 
been manifested by complaints or objective findings or functional 
impairment such that would warrant an rating in excess of 10 
percent under either the new or old criteria.  The relevant 
evidence of record during the time period in question consists of 
VA examinations, VA treatment records, and the Veteran's 
statements - all of which show that he has complained of 
intermittent low back pain, with periods of exacerbation, as well 
as flare-ups that have been attributed to weightlifting and to 
unknown causes.  He experienced loss of range of lumbar motion 
and functional limitations with weightlifting and exercising, but 
did not report any episodes of incapacitation.  Objective 
examinations have shown some limitation of lumbar motion with 
only a recent (in September 2006) report of pain on motion.  In 
that regard, the VA examinations of record show that his flexion 
of the low back has varied from 90 to 110 degrees to "less than 
25% before" on the most recent VA examination in 2006 - which 
would be to approximately 82 degrees.  Additionally, on the most 
recent VA examination in 2006 it was noted that he would have 
soreness and spasms after repetitive bending, but no weakness or 
easy fatigue, and during an exacerbation of his low back pain in 
September 2006, he was found to have tenderness, muscle spasms, 
and limitation of lumbar motion with pain.

Prior to September 23, 2002, the competent evidence of record 
showed the Veteran reported having back pain, but there was no 
report of or indication of any neurological symptoms related to 
the service-connected low back disability, and no showing of 
moderate intervertebral disc syndrome with recurring attacks.  
From September 23, 2002, there was no showing of any 
incapacitating back episodes.  While the Veteran reported periods 
of flare-ups and exacerbations, there was no allegation or 
notation that he had incapacitating episodes lasting two to four 
weeks or that he required bed rest prescribed by a physician and 
treatment by a physician.  Moreover, the competent evidence of 
record prior to September 26, 2003 did not show moderate 
limitation of motion of the lumbar spine or lumbosacral strain 
with muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, standing position.  Rather, prior to 
September 26, 2003, he was found to have nearly full range of 
lumbar motion, with slight limitation of motion on extension and 
rotation, but with no report or findings of mild pain, stiffness, 
tenderness, or muscle spasms.

With regard to the revised regulations for evaluating back 
disabilities, the Board notes that at no time from September 26, 
2003 did the findings of limitation of motion of the low back 
approximate forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees.  Rather, he was found to have essentially full range of 
motion on VA examination in May 2006, and some limitation of 
motion in September 2006, but not forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees.  In September 2006, it was noted that his flexion was 
"less than 25% before" (presumably on the most recent VA 
examination in May 2006) - which would equate to approximately 
limitation of motion to 82 degrees.  While the Veteran did report 
having muscle spasms, and in September 2006 he was shown to have 
an acute exacerbation of his low back pain, which included spasms 
and tenderness, and increased limitation of motion of the lumbar 
spine, at no time was there muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Rather, the Veteran was found to not have an antalgic gait and 
was able to sit up straight.  Thus, a review of the competent 
evidence record shows that the Veteran's service-connected low 
back disorder was never, at any point during the period in 
question, manifested by complaints or objective findings or 
functional impairment that would warrant a rating in excess of 10 
percent.  Rather, the clinical and reported findings more nearly 
approximated the criteria for a 10 percent rating.  38 C.F.R. § 
4.7.  

The Board has also considered the Veteran's complaints of chronic 
but intermittent low back pain, flare-ups, and exacerbations, and 
potential additional limitation of functioning resulting 
therefrom, under the provisions of 38 C.F.R. §§ 4.40, 4.45 for 
all rating codes potentially applicable to his disability.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  However, there 
is insufficient objective evidence (shown on either VA 
examinations or VA treatment records) to conclude that the 
Veteran's back pain and other associated symptoms caused such 
additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.40, 38 
C.F.R. § 4.45, or the holding in DeLuca, supra.  The Board finds 
that there has been minimal to no showing of weakness, fatigue, 
or atrophy reasonably shown to be due to the service-connected 
low back disability, and that his complaints of pain and flare-
ups are already contemplated in the 10 percent rating currently 
assigned. There is no indication that pain, due to disability of 
the low back, has caused functional loss greater than that 
contemplated by the 10 percent rating assigned.  And while the 
Veteran no doubt experiences impairment due to his service-
connected low back disability, his functional impairment would 
need to be equivalent to forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or equivalent 
to ankylosis in order for an increased rating to be assigned, and 
this has simply not been shown.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra.

In summary, the preponderance of the evidence reflects that the 
Veteran's service-connected lumbar spine disability has been no 
more than 10 percent disabling at any time during the pertinent 
appeal period.  Hart, supra.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim for a rating in excess of 10 
percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

Extraschedular Consideration

In addition, the Board notes that the Veteran's service-connected 
lumbar disability does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular disability 
ratings are found to be inadequate, consideration of an extra-
schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria found 
in the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine whether 
the claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors 
of step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, to 
accord justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.

In the present case, the record reflects that the Veteran was 
found to be disabled by the SSA from 1993 through 2001, 
apparently due to his testicular cancer.  He has, in the past, 
attributed his inability to work to his testicular cancer and 
residuals, and his respiratory problems.  The record now shows he 
has worked in an autobody repair and paint shop, since at least 
July 2004, although on the VA examination in May 2006 he reported 
he was employed in an autobody and paint shop for about 10 years.  
He has also reported that his service-connected lumbar spine 
disability affects his ability to work, and has claimed he has 
occasional missed work due to back pain.  Here, as explained 
above, the rating criteria for the Veteran's service-connected 
bilateral spondylosis at L5-S1, reasonably describe the Veteran's 
disability level and symptomatology, and provide for a greater 
evaluation for more severe symptoms.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular ratings are, therefore, adequate.  
Additionally, there is no indication the Veteran has been 
frequently hospitalized due to his bilateral spondylosis at L5-
S1.  Therefore, referral for the assignment of an extraschedular 
disability rating is not warranted in this matter.

2. Entitlement to a TDIU Rating

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  Provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for pulmonary 
fibrosis, which has been assigned a noncompensable (0 percent) 
rating; hiatal hernia with reflux (previously diagnosed as 
gastroesophageal reflux disease), rated as 10 percent disabling; 
bilateral patellofemoral syndrome (each knee individually rated 
as 10 percent disabling); low bilateral spondylosis at L5-S1, 
rated as 10 percent disabling; sinusitis, rated as 10 percent 
disabling; and postoperative right testicle cancer with abdominal 
lymph node metastasis, rated as noncompensable; he has a combined 
disability evaluation of 40 percent, effective from April 1, 
1998.  Based on this, he does not meet the minimum regulatory 
requirement to be considered for entitlement to a TDIU under 38 
C.F.R. § 4.16(a).

However, it is the established VA policy that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated as totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans unemployable 
by reason of service-connected disabilities, but who fail to meet 
the standards set forth in paragraph (a) of this section.  38 
C.F.R. § 4.16(b).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

In reaching its determination in this case the Board has followed 
the analysis of the Court in Van Hoose v. Brown, 4 Vet. App. 361 
(1993), wherein the Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is necessary 
that the record reflect some factor which takes his case outside 
the norm, with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15.  The fact that a 
claimant is unemployed or has difficulty obtaining employment is 
not enough.  The question is whether or not the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  However, unemployability 
associated with advancing age or intercurrent disability may not 
be used as a basis for a total disability rating.  38 C.F.R. § 
4.19.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.

After reviewing the complete record, the Board finds that the 
Veteran is not entitled to a TDIU rating at any point doing the 
appeal period.  Though the Veteran was in receipt of SSA 
benefits, apparently from August 1993 through April 2001, based 
on SSA's determination that he was disabled, the Board notes that 
a favorable decision by SSA is not controlling with regard to any 
determination of VA.  Murincsak v. Derwinski, 2 Vet. App. 363, at 
370 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Clarkson v. Brown, 4 Vet. App. 565 (1993).  

A review of the record shows that the Veteran has not 
specifically alleged interference with his ability to obtain or 
retain employment as a result of his service-connected 
gastroesophageal reflux disease.  Rather, he has specified at 
different times, that his ability to work has been impacted by 
his service-connected knee disabilities, service-connected lumbar 
disability, service-connected pulmonary fibrosis, service-
connected sinusitis, and his service-connected post-operative 
right testicular cancer with abdominal lymph node metastasis.  
While acknowledging the Veteran's contentions that his ability to 
perform physical labor was impaired as a result of his service-
connected disabilities, the Board finds that the disability 
pictures presented by the aforementioned disabilities do not 
indicate that the Veteran's service-connected knee disabilities, 
lumbar disability, pulmonary fibrosis, sinusitis, or his post-
operative right testicular cancer with abdominal lymph node 
metastasis fibrosis is productive of such unusual impairment as 
to render invalid the rating schedules for each disability upon 
which the current ratings for these disabilities is predicated.  
Therefore, extraschedular consideration is not warranted for 
these disabilities.

On the June 1999 medical examination report, the physician 
determined that the Veteran's service-connected postoperative 
right testicular cancer with abdominal lymph node metastases 
played no contributory role to his inability to work, and that 
his back and knees produced work limitations in that he 
experienced difficulty standing for more than 60 minutes at a 
time, but he was otherwise able to walk, sit, lift and vacuum 
clean without restriction.  On the VA examination in February 
2003, the VA examiner opined that all of the Veteran's claimed 
conditions combined "do not justify a rationale for [the 
Veteran] to be rated as permanently and totally unemployable as a 
combination of his [service-connected] disabilities in his 
current state of health".  On the VA examination in May 2006, 
the examiner indicated that the Veteran's ability to work was 
influenced by his occasional sinus attacks and occasional back 
attacks, and that he occasionally lost time from his auto 
painting job.  The Board therefore concludes that there has been 
no marked interference with employment beyond that contemplated 
by evaluations assigned to each of the Veteran's service-
connected disabilities.  The medical records do not show that 
there have been recent hospitalizations (frequent or otherwise) 
for his service-connected conditions, nor do they identify any 
other factor which would render impractical the application of 
the regular schedular rating standards for them.  Therefore, the 
record does not establish a basis for referral of the claim for 
consideration of unemployability on an extra-schedular basis, as 
provided in 38 C.F.R. § 4.16(b).

As previously discussed, the facts of the case establish that the 
Veteran has failed to meet the regulatory threshold for 
entitlement to a TDIU under 38 C.F.R. § 4.16(a), in view of the 
fact that his multiple service-connected disabilities currently 
warrant a combined rating of only 40 percent.  The requisite 
minimum combined evaluation for consideration of a TDIU in the 
Veteran's case must be at least 70 percent.  38 C.F.R. § 4.16(a) 
(1999).  Although the Veteran has stated that he is unable to 
perform gainful employment due to his service-connected 
disabilities, there is no competent medical evidence in the 
record stating that he is unemployable.  To the contrary, the 
record actually reflects that the Veteran has worked in an 
autobody repair and paint shop, since at least July 2004, 
although on the VA examination in May 2006 he reported he was 
employed in an autobody and paint shop for about 10 years.  In 
September 2006 he reported he worked daily as an autobody repair 
person, and in February 2007 he reported he was working full 
time.

The Board acknowledges the report of the July 1997 VA social and 
industrial survey, in which the social worker who evaluated the 
Veteran concluded at the time that he was unable to obtain 
gainful employment in work involving manual tasks, or in his 
intended career in law enforcement.  However, in light of the 
Veteran's current employment, which work he has engaged in at 
least since 2004 and possibly since 1996, the Board concludes 
that the VA social worker's opinion is no longer pertinent.  
Moreover, with regard to the opinion as rendered in July 1997, 
the Board finds that at that point the Veteran still had the 
capacity to perform sedentary jobs, given his background of a 
high school education and his own admission that he enjoyed 
working with computers at his home, used his computer to organize 
his personal finances, and would consider a career as a 
programmer if given the training.  Notwithstanding the social 
worker's opinion to the contrary, the objective medical records 
do not indicate that the Veteran is unemployable as a result of 
his service-connected disabilities.  The medical facts will be 
given more probative weight by the Board for determining the 
Veteran's unemployability than the assessment of the social 
worker.  

Thus, in view of the foregoing, his claim for a TDIU must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, supra.


ORDER

A rating in excess of 10 percent for bilateral spondylosis at L5-
S1 is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


